DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 10/07/2022. Claims 1-21 have been examined and are pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 10/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,288,130 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/14/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Mitkar et al. US 2021/0011816, US Provisional Application 62/872606 with a filing date of 07/10/2019) is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 1 and 13 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere et al. US 2019/0065323 (“Dhamdhere”) in view of Mitkar et al. US 2021/0011816 (“Mitkar”).
As per independent claim 1, Dhamdhere teaches A computer-implemented method of data protection for containerized applications (A computer-implemented method for taking a snapshot of containerized applications is disclosed, para 0005), the method comprising:
a) initiating a backup process for a containerized application (The ability to take snapshots of stateful containerized applications enables various storage and availability operations, such as backup and restore, para 0014. FIG. 3 is a method for creating an application instance object that is running. At step 310, container cluster service 120 receives a request to create an application instance object, para 0032 and FIG. 3) comprising an application template (A user may create a Kubernetes object that specifies helm chart release name and values, para 0032. See Table 1 for an applicant instance “app-1”), application information (The user may create a Kubernetes object that specifies source configuration files such as a collection of manifest files, or the contents of a manifest file, para 0032. See Table 1 for an applicant instance (template) “app-1”), and application data (The configuration information in an application instance or the configuration files specified therein may specify persistent data volumes, para 0013. See Table 1 for an applicant instance (template) “app-1”);
b) saving the application template to a first repository (FIG. 4 illustrates a method 400 for taking a snapshot of an application instance, para 0038. At step 430, container cluster service 120 creates an application snapshot object, para 0040. As shown in FIG. 1, application snapshot 114 is stored in datastore 110.sub.1);
f) identifying a persistent volume containing the application data and moving at least some of the application data from the persistent volume to a third repository (At step 460, container cluster service 120 takes snapshot(s) of the determined data volume(s), para 0044 and FIG. 4. As shown in FIG. 1, snapshot volume 155 is stored in storage system 140.sub.1).
Dhamdhere discloses all of the claimed limitations from above, but does not explicitly teach “c) receiving a user-provided application label associated with the containerized application” and “d) discovering at least some of the application information using the user-provided application label” and “e) saving the discovered at least some of the application information to a second repository”.
However, in an analogous art in the same field of endeavor, Mitkar teaches c) receiving a user-provided application label associated with the containerized application (Application labels are typically assigned by users/programmers for various applications 320 in container 319, para 00228 of US Provisional 62/872606); 
d) discovering at least some of the application information using the user-provided application label (Referring to FIG. 7, at block 704, which executes discovery logic 450, information about contents of Kubernetes pod 310 is collected. Examples of information collected by discovery logic 450 includes container 319 identifiers and attributes, containerized applications 320 and attributes, storage volumes 330 and attributes, labels (typically assigned by users/programmers) for the various applications 320 and/or volumes 320 as well as metadata, para 00260 of US Provisional 62/872606);
e) saving the discovered at least some of the application information to a second repository (Referring to FIG. 7, at block 708, storage manager 440 stores discovery results to management database 446, para 00262 of US Provisional 62/872606).
Given the teaching of Mitkar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dhamdhere with “c) receiving a user-provided application label associated with the containerized application” and “d) discovering at least some of the application information using the user-provided application label” and “e) saving the discovered at least some of the application information to a second repository”. The motivation would be that data are protected in reliable and cost-effective ways, para 0003 of Mitkar, US Provisional 62/872606.
As per dependent claim 2, Dhamdhere in combination with Mitkar discloses the method of claim 1. Dhamdhere teaches the method further comprising: a) initiating a restore process for the containerized application comprising the application template, application information, and application data (FIG. 5 illustrates a method 500 for deploying (or restoring) an application instance from an application snapshot object, para 0047. At step 510, the container cluster service 120 receives a request to deploy (or restore) an application instance from the application snapshot object, para 0047 and FIG. 5. The application snapshot object contains source configuration files such as a collection of manifest files, Helm chart release name and values, or the contents of a manifest file, as well as pre and post snapshot scripts and a snapshot order, para 0032 and FIG. 3. The configuration information in an application instance or the configuration files specified therein may specify persistent data volumes, para 0013);
b) retrieving the application template from the first repository (Referring to FIG. 5, at step 530, container cluster service 120 initializes an application instance object, para 0049 and FIG. 5. Helm chart release name and values are specified in the Kubernetes object, para 0032 and FIG. 3);
c) executing the application template to generate a skeleton application and then shutting down the application skeleton (At step 530, a task manager may first create the application instance object but mark its status as pending. The task manager may schedule a task to run that updates the application instance object’s status, para 0049 and FIG. 5);
d) retrieving the discovered at least some of the application information from the second repository (At step 540, container cluster service 120 determines application configuration information and snapshot data volume(s) for the application instance, para 0050 and FIG. 5);
e) retrieving the at least some of the application data from the third repository (At step 550, container cluster service 120 copies the snapshot data volume(s) determined at step 540 to a target container cluster, para 0051 and FIG. 5);
f) rebooting the application skeleton to restore the containerized application (The task scheduled by the task manager at step 530 updates the application instance object’s status to success if the application instance object is successfully created, para 0049 and FIG. 5).
As per dependent claim 3, Dhamdhere in combination with Mitkar discloses the method of claim 1. Dhamdhere teaches wherein at least some of the application data comprises a full backup portion of the application data (A full clone is an independent copy of a parent VM that shares nothing with the parent VM after the cloning operation, para 0052 and FIG. 5).
As per dependent claim 4, Dhamdhere in combination with Mitkar discloses the method of claim 1. Dhamdhere teaches wherein at least some of the application data comprises an incremental portion of the application data (A linked clone is a duplicate of a parent VM that uses the same base disk as the parent VM, with a chain of redo logs (also known as delta disks) to track the differences between the parent VM and the linked clone, para 0052 and FIG. 5).
As per dependent claim 5, Dhamdhere in combination with Mitkar discloses the method of claim 1. Dhamdhere teaches wherein the first, second, and third repository are the same repository (Application instance object 112 is created and stored in data store 110.sub.1, para 0018 and FIG. 1).
As per dependent claim 6, Dhamdhere in combination with Mitkar discloses the method of claim 1. Dhamdhere teaches wherein the first, second and third repository are different repositories (As shown in FIG. 1, application snapshot 114 is stored in datastore 110.sub.1 while snapshot volume 155 is stored in storage system 140.sub.1).
As per dependent claim 7, Dhamdhere in combination with Mitkar discloses the method of claim 1. Dhamdhere teaches wherein at least two of the first, second and third repository are the same repositories (As shown in FIG. 1, application snapshot 114 is stored in datastore 110.sub.1. Application snapshot 114 includes helm chart and configuration information).
As per dependent claim 8, Dhamdhere in combination with Mitkar discloses the method of claim 1. Dhamdhere teaches wherein the application template comprises a Helm chart (A user may create a Kubernetes object that specifies helm chart release name and values, para 0032. See Table 1 for an applicant instance “app-1”).
As per dependent claim 9, Dhamdhere in combination with Mitkar discloses the method of claim 1. Dhamdhere teaches wherein the application information (Configuration information specified by an application instance object 112 include: para 0018) comprises at least one of a common resource descriptor (CRD) (The user created Kubernetes object specifies source configuration files such as a collection of manifest files or the contents of a manifest file, as well as pre and post snapshot scripts and a snapshot order, para 0032 and FIG. 3), an IP address (The network port number that an application service listens to may be changed, para 0040), a network configuration (Network interfaces 224, para 0025 and FIG. 2), a virtual machine (Services of the application, para 0018), a number of virtual machines (A number of services running in different containers, para 0018), an operating system (Each VM includes a guest operating system, para 0026 and FIG. 2), and a software version number (Helm chart release name and values, para 0032 and FIG. 3).
As per dependent claim 11, Dhamdhere in combination with Mitkar discloses the method of claim 1. Dhamdhere teaches wherein the application data comprises a NFS format (By making use of existing operating system functionality (such as Linux.TM. name spaces), containers maintain their own private view of the operating system, file system structure, and network interfaces, para 0003).
As per dependent claim 12, Dhamdhere in combination with Mitkar discloses the method of claim 1. Dhamdhere teaches wherein the containerized application comprises a containerized application running on a hybrid cloud (Application disaster recovery may also be enabled by continuously creating and replicating application snapshot objects and associated physical snapshot volumes to a secondary data center or cloud computing system, from which the applications may be restarted if a primary data center or cloud computing system goes down, para 0023).
As per independent claim 13, Dhamdhere teaches A computer-implemented method for generating a backup of a containerized application (A computer-implemented method for taking a snapshot of containerized applications is disclosed, para 0005), the method comprising:
a) storing an application template comprising an operating system and a network identifier associated with the containerized application to a template file (FIG. 4 is a method 400 for taking a snapshot of an application instance, para 0038 and FIG. 4. At step 430, container cluster service 120 creates an application snapshot object, para 0040 and FIG. 4. As shown in FIG. 2, each VM includes a container daemon installed therein and running as a guest application under control of the guest operating system, para 0027 and FIG. 2. Application configuration information includes a network port number that an application service listens to, para 0021);
d) storing the discovered configuration metadata to a metadata file (Application instance object 112 is created and stored in data store 110.sub.1, para 0018);
e) discovering a stateful set of services associated with the application template (The ability to take snapshots of stateful containerized applications enables storage and availability operations such as snapshotting, cloning, and backup and recovery to be performed for stateful containerized applications, para 0022);
f) discovering stateful information associated with the discovered stateful set of services in a persistent volume (The ability to take snapshots of stateful containerized applications enables storage and availability operations such as snapshotting, cloning, and backup and recovery to be performed for stateful containerized applications, para 0022);
g) copying the stateful information associated with the discovered stateful set of services in the persistent volume to a repository (At step 460, container cluster service 120 takes snapshot(s) of the determined data volume(s), para 0044 and FIG. 4).
Dhamdhere discloses all of the claimed limitations from above, but does not explicitly teach “b) receiving a user-provided application label associated with the containerized application” and “c) discovering metadata comprising versioning information associated with the application template using the user-provided application label”.
However, in an analogous art in the same field of endeavor, Mitkar teaches b) receiving a user-provided application label associated with the containerized application (Application labels are typically assigned by users/programmers for various applications 320 in container 319, para 00228 of US Provisional 62/872606);
c) discovering metadata comprising versioning information associated with the application template using the user-provided application label (Discovery logic 450 is further designed to analyze metadata of assets, e.g., application metadata, to determine a type or kind and a version of each application discovered in the pod, para 00228 of US Provisional 62/872606).
Given the teaching of Mitkar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dhamdhere with “b) receiving a user-provided application label associated with the containerized application” and “c) discovering metadata comprising versioning information associated with the application template using the user-provided application label”. The motivation would be that data are protected in reliable and cost-effective ways, para 0003 of Mitkar, US Provisional 62/872606.
As per dependent claim 14, Dhamdhere in combination with Mitkar discloses the method of claim 13. Dhamdhere teaches wherein the application template comprises a Helm chart (A user may create a Kubernetes object that specifies helm chart release name and values, para 0032).
As per dependent claim 15, Dhamdhere in combination with Mitkar discloses the method of claim 13. Dhamdhere teaches wherein the application template further comprises a number of virtual machines (VMs)  (Particular configuration information specified by application instance object 112 and/or the configuration files may include components of the application such as services of the application (e.g., a containerized application can include a number of services running in different containers), persistent data volumes, a deployment location such as a container pod, and so on, para 0018).
As per dependent claim 16, Dhamdhere in combination with Mitkar discloses the method of claim 13. Dhamdhere teaches wherein the application template further comprises a storage identifier (Particular configuration information specified by application instance object 112 include persistent data volumes, para 0018).
As per dependent claim 17, Dhamdhere in combination with Mitkar discloses the method of claim 13. Dhamdhere teaches wherein the application template further comprises an IP address (Application configuration information includes a network port that an application service listens to, para 0021).
As per dependent claim 19, Dhamdhere in combination with Mitkar discloses the method of claim 13. Dhamdhere teaches wherein discovering configuration metadata associated with the application template comprises performing a discovery process on a cloud-based infrastructure (Each container cluster may be a fault domain, such as a data center or a cloud computing system. In such a case, container cluster 100.sub.2 may include similar components as container cluster 100.sub.1, but be in a different data center or cloud computing system, para 0016 and FIG. 1).
As per dependent claim 20, Dhamdhere in combination with Mitkar discloses the method of claim 13. Dhamdhere teaches wherein copying the stateful information from the persistent volume to the repository comprises creating a snapshot of the persistent volume (The data of the application may be captured by determining data volume(s) associated with application instance and taking snapshots of those data volume(s), para 0040. Referring to FIG. 4, at step 460, container cluster service 120 takes snapshot(s) of the determined data volume(s), para 0044 and FIG. 4. A snapshot volume 150 that maintains application instance 110’s data in storage system 140.sub.1 has been taken, creating snapshot volume 155, para 0021 and FIG. 1).
As per dependent claim 21, this claim is rejected based on arguments provided above for similar rejected dependent claim 2.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere in view of Mitkar and in further view of NPL Palankar et al. “Amazon S3 for Science Grids: a Viable solution?”, DADC’08, June 24, 2008 (“Palankar”).
As per dependent claim 10, Dhamdhere in combination with Mitkar discloses the method of claim 1. Dhamdhere and Mitkar may not explicitly disclose, but in an analogous art in the same field of endeavor, Palankar teaches wherein the repository comprises a S3 repository (Scientific data stored on Amazon S3 can be cheaply processed using virtual EC2 (elastic cloud) hosts, page 56, col 1).
Given the teaching of Palankar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dhamdhere and Mitkar with “wherein the repository comprises a S3 repository”. The motivation would be that scientific data stored on Amazon S3 can be cheaply processed using virtual EC2 hosts, page 56 col 1 of Palankar.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere in view of Mitkar and in further view of Chen US 2019/0146885 (“Chen”).
As per dependent claim 18, Dhamdhere in combination with Mitkar discloses the method of claim 13. Dhamdhere and Mitkar may not explicitly disclose, but in an analogous art in the same field of endeavor, Chen teaches wherein the application template further comprises a network topology (Configuration data 311 of a source environment 310 can include configurations from various resources, e.g., network service, para 0032. The network services can be a public network (e.g., the internet), a private network (e.g., a LAN or a WAN), or a combination thereof, para 0025).
Given the teaching of Chen, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dhamdhere and Mitkar with “wherein the application template further comprises a network topology”. The motivation would be that the method provides for improved security, hardware independence, and added resource management features, para 0027 of Chen. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132